
	

114 HR 4959 IH: Ensuring Access to General Surgery Act of 2016
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4959
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mr. Bucshon (for himself and Mr. Bera) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services to conduct a study on the designation of
			 surgical health professional shortage areas.
	
	
 1.Short titleThis Act may be cited as the Ensuring Access to General Surgery Act of 2016. 2.FindingsCongress finds the following:
 (1)According to the Bureau of Health Workforce, the United States faces a shortage of physicians. (2)In order to accurately prepare for future physician workforce demands, comprehensive, impartial research and high quality data is needed to inform dynamic projections of physician workforce needs.
 (3)A variety of factors, including health outcomes, utilization trends, growing and aging populations, and delivery system changes, influence workforce needs and should be considered as part of flexible projections of workforce needs.
 (4)Given the particularly acute needs for surgeons in many rural areas, additional efforts to assess adequacy of the current surgeon workforce are necessary.
			3.Study on designation of surgical health professional shortage areas
 (a)StudyThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct a study on the following matters relating to access by underserved populations to general surgeons:
 (1)Whether the designation of health professional shortage areas under section 332 of the Public Health Service Act (42 U.S.C. 254e) results in accurate assessments of the adequacy of local general surgeons to address the needs of underserved populations in urban, suburban, or rural areas.
 (2)Whether another measure of access to general surgeons by underserved populations, such as hospital service areas, would provide more accurate assessments of shortages in the availability of local general surgeons to meets the needs of those populations.
 (3)The appropriateness of establishing the designation under such section 332 of surgical health professional shortage areas (as defined in subsection (b)).
 (b)Surgical health professional shortage area definedFor purposes of this section, the term surgical health professional shortage area means, with respect to an urban, suburban or rural area in the United States, an area with a population that is underserved by general surgeons.
			(c)Designation of surgical health professional shortage area (SHPSA)
 (1)In generalIn carrying out the study under this section, the Secretary shall consider potential methodologies for the designation of surgical health professional shortage areas, including—
 (A)the criteria under which areas are designated as health professional shortage areas under section 332 of the Public Health Service Act (42 U.S.C. 254e); and
 (B)the methodology described in paragraph (2). (2)Methodology for the designation of a SHPSAAmong the methodologies considered under paragraph (1), the Secretary shall analyze the potential effectiveness and accuracy of the following methodology:
 (A)Development of surgery service areasDevelopment of surgery service areas through the identification of hospitals with surgery services and the identification of populations by zip code areas using Medicare patient origin data.
 (B)Identification of surgeonsIdentification of all actively practicing general surgeons. (C)Surgeon to population ratiosDevelopment of general surgeon-to-population ratios for each surgery service area.
 (D)ThresholdsDetermination of threshold general surgeon-to-population ratios for the number of general surgeons necessary to treat a population for each of the following levels:
 (i)Optimal supply of general surgeons. (ii)Adequate supply of general surgeons.
 (iii)Shortage of general surgeons. (iv)Critical shortage of general surgeons.
 (d)ConsultationIn conducting the study under this section, the Secretary shall consult with relevant stakeholders with appropriate expertise, including representatives of organizations representing surgeons and patients.
 (e)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under this section, including such recommendations for legislation or administrative action as the Secretary determines appropriate.
			
